Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 09/29/2021. Claims 1-8 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 1-4 are objected to because of the following informalities: 

Claim 1, recites “direct current capacitor's temperature acquisition device” it should be changed to “direct current capacitor[['s]] temperature acquisition device” Appropriate correction is required.

Claim 2, line 2, recites “an amplitude of said alternating current instruction” it should be changed to “[[an]] the amplitude of said alternating current instruction”. Appropriate correction is required.

Claim 3, line 2, recites “an amplitude of said alternating current instruction” it should be changed to “[[an]] the amplitude of said alternating current instruction”. Appropriate correction is required.

Claim 4, line 2, recites “an amplitude of said alternating current instruction” it should be changed to “[[an]] the amplitude of said alternating current instruction”. Appropriate correction is required.




Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance:

 	In claim 2, the limitation “wherein the control circuit sets an amplitude of said alternating current instruction to a value less than a value determined in advance when said temperature information is a value determined in advance or more, and sets the amplitude of said alternating current instruction to a value determined in advance or more when said temperature information is less than the value determined in advance” is not clear and confusing. It is unclear what Applicant intends to claim. What does it mean or how do you determine a value “in advance or more”? It seems that the claims were translated from another language and the translation is not clear. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is a controller and temperature sensor then this limitation is taught.

In claim 3, the limitation “wherein the control circuit sets an amplitude of said alternating current instruction to zero when said temperature information is a threshold value or more” is vague and confusing. The limitation “a threshold value or more” is indefinite. Applicant needs to be more specific of what the threshold value is. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is a controller and temperature sensor then this limitation is taught.
In claim 4, the limitation “wherein the control circuit sets an amplitude of said alternating current instruction, in accordance with a temperature characteristic of the direct current capacitor, to be a value being same in an amount where a capacitance of the direct current capacitor is reduced as in an amount where a ripple voltage of the direct current capacitor increases” is vague and confusing. It is unclear what Applicant intends to claim. Applicant needs to be more specific of what the “value being same in an amount” is. It seems that the claims were translated from another language and the translation is not clear. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is a controller and temperature sensor then this limitation is taught.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita et al. (U.S. Pub. No. 2019/0149055 A1) in view of Kondo et al. (U.S. Pub. No. 2017/0244317 A1).

Regarding claim 1, Tomita et al. (e.g. see Figs. 1-10) discloses “An electrical power conversion apparatus (e.g. see Figs. 5-10), comprising: an alternating current/direct current converter (10) for converting alternating current power from an alternating current power source (40) into direct current power (e.g. Fig. 5, see 40 and 10, also see para. 0029); a direct current/direct current converter (20), being connected on a direct current side of the alternating current/direct current converter (10), for performing voltage conversion of direct current power thereon (e.g. Fig. 5, see 10 and 20); a direct current capacitor (15), being connected between the alternating current/direct current converter (10) and the direct current/direct current converter (20), for smoothing electric power therebetween (e.g. Fig. 5, see 10, 15 and 20); and a control circuit (30) for controlling the alternating current/direct current converter (10) and the direct current/direct current converter (20), the electrical power conversion apparatus (e.g. see Figs. 5-10), the electrical power conversion apparatus (e.g. see Figs. 5-10),  further comprising a direct current capacitor's temperature acquisition device (36) for acquiring ambient temperature of the direct current capacitor (15), wherein the control circuit determines an amplitude of said alternating current instruction in accordance with temperature information obtained from the direct current capacitor's temperature acquisition device (e.g. Figs. 5-10, see 15 and 36, also see para. 0093-0094)”. Tomita et al. does not appear to explicitly disclose “wherein the control circuit generates an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction, and performs an output control on the direct current/direct current converter by using the output current instruction”. However, Kondo et al. shows “wherein the control circuit generates an output current instruction of the direct current/direct current converter by performing superposition of an alternating current instruction, taking on a minimum value at a zero-crossing phase of the alternating current power source and taking on a maximum value at a peak phase thereof, on a direct current instruction, and performs an output control on the direct current/direct current converter by using the output current instruction (Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122)”. Having the controller of Tomita et al. being able to do the function stated above as taught by Kondo et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Tomita et al. being able to do the function stated above as taught by Kondo et al. for the purpose of enhancing the power efficiency of the power converter and having a more stable output via having such control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 2, as best understood by the examiner, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the control circuit sets an amplitude of said alternating current instruction to a value less than a value determined in advance when said temperature information is a value determined in advance or more, and sets the amplitude of said alternating current instruction to a value determined in advance or more when said temperature information is less than the value determined in advance (Tomita et al., e.g. Figs. 5-10, see 15 and 36, also see para. 0093-0094. Also see Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122)”.

Regarding claim 3, as best understood by the examiner, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the control circuit sets an amplitude of said alternating current instruction to zero when said temperature information is a threshold value or more (Tomita et al., e.g. Figs. 5-10, see 15 and 36, also see para. 0093-0094. Also see Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122)”.

Regarding claim 4, as best understood by the examiner, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the control circuit sets an amplitude of said alternating current instruction, in accordance with a temperature characteristic of the direct current capacitor, to be a value being same in an amount where a capacitance of the direct current capacitor is reduced as in an amount where a ripple voltage of the direct current capacitor increases (Tomita et al., e.g. Figs. 5-10, see 15 and 36, also see para. 0093-0094. Also see Kondo et al., e.g. Figs. 1, 15-19 and 33-46, also see para. 0084-0088 and para. 0122)”.

Regarding claim 6, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the direct current/direct current converter (20) has an insulating transformer (22) for insulating in between an input of the direct current/direct current converter (20) and an output thereof (Tomita et al., e.g. Figs. 5-10, see 20 and 22)”.


Claims 5 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita et al. (U.S. Pub. No. 2019/0149055 A1) in view of Kondo et al. (U.S. Pub. No. 2017/0244317 A1), further in view of Ito et al. (U.S. Pub. No. 2019/0044469 A1).
Regarding claim 5, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the direct current/direct current converter includes a reactor (Tomita et al., e.g. Fig. 5, see 25)”. The combination of Tomita et al. and Kondo et al. does not appear to explicitly disclose that the reactor “constituted of a ferrite core”. However, Ito et al. shows “a reactor constituted of a ferrite core (Ito et al., e.g. Figs. 1-7, also see para. 0067-0072)”. Having the reactor of Tomita et al. constituted of a ferrite core as taught by Ito et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reactor of Tomita et al. constituted of a ferrite core as taught by Ito et al. for the purpose of a well-known alternative reactor type and making the circuit more widely usable.

Regarding claim 7, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the direct current capacitor is made of an aluminum electrolytic capacitor”. However, Ito et al. shows “wherein the direct current capacitor is made of an aluminum electrolytic capacitor (Ito et al., e.g. Figs. 1-7, also see para. 0025)”. Having the capacitor of Tomita et al. being made of an aluminum electrolytic capacitor as taught by Ito et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor of Tomita et al. being made of an aluminum electrolytic capacitor  as taught by Ito et al. for the purpose of a well-known alternative capacitor type and making the circuit more widely usable.

Regarding claim 8, the combination of Tomita et al. (e.g. see Figs. 1-10) and Kondo et al. (e.g. Figs. 1-46) discloses “wherein the direct current/direct current converter (20) has switching devices (Tomita et al., e.g. Fig. 5, see 21)”. The combination of Tomita et al. and Kondo et al. does not appear to explicitly disclose that the switching devices “using a wide band-gap semiconductor as the switching devices for use in electrical power conversion”. However, Ito et al. shows “switching devices using a wide band-gap semiconductor as the switching devices for use in electrical power conversion (Ito et al., e.g. Figs. 1-7, also see para. 0012, 0030 and para. 0049-0051)”. Having the switching devices of Tomita et al. using a wide band-gap semiconductor as the switching devices for use in electrical power conversion as taught by Ito et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the switching devices of Tomita et al. using a wide band-gap semiconductor as the switching devices for use in electrical power conversion as taught by Ito et al. for the purpose of a well-known alternative switching devices type and making the circuit more widely usable.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUSEF A AHMED/Primary Examiner, Art Unit 2839